Holmes, J.,
dissenting. I am unable to concur in the majority opinion herein upon the basic premise of my dissent in Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, at 29, i.e., that R. C. 5321.04 does not provide that a landlord may be held responsible in tort for damages suffered as a result of his failure to comply with the duties imposed by such section of law.
*37Additionally, the common law rule applicable to the liability of a landlord who undertakes repairs of rental premises should pertain here. That rule is to the effect that the lessor may only be held responsible in tort for his failure to exercise reasonable care in proceeding with such repairs. See Prosser on Torts (4 Ed.) 410, 411, Section 63.
Neither under the common law, nor under R. C. 5321.04, may the negligence of the independent contractor employed by this landlord be imputed to the landlord.
Krupansky, J., concurs in the foregoing dissenting opinion.